United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                             August 19, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 04-40211
                         Summary Calendar



     ALBERTO AGUERO,

                                     Plaintiff-Appellant,

versus

     UNIVERSITY OF TEXAS MEDICAL BRANCH,
     an Entity; DOES 1 THRU 9, Jointly
     and Severally, Inclusive,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-03-CV-294
                      --------------------

Before REAVLEY, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The judgment of the district court is affirmed for the

following reasons:

     1.   Aguero does not challenge the determination that the

          Eleventh Amendment bars his civil rights claims against

          the University of Texas.

     2.   As for the individual defendants, Aguero has failed to

          file a written report but, irrespective of that failure

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40211
                                 -2-

           and the justification for it, the only claim of

           malpractice is the failure to supply him with darker

           tinted eyeglasses, or to engage a different physician.

           He has not alleged deliberate indifference to serious

           medical needs.   Dismissal was justified.



AFFIRMED